867 F.2d 1145
Kelly L. JETT, Appellant,v.SOUTH DAKOTA HUMAN SERVICES CENTER, Appellee.
No. 88-5533.
United States Court of Appeals,Eighth Circuit.
Submitted Jan. 5, 1989.Decided Feb. 15, 1989.

Kelly L. Jett, Rapid City, S.D., pro se.
Frank Geaghan, Asst. Atty. Gen., Pierre, S.D., for appellee.
Before McMILLIAN and FAGG, Circuit Judges, and HEANEY, Senior Circuit judge.
PER CURIAM.


1
This case comes before us on Kelly L. Jett's pro se appeal from the judgment of the district court1 dismissing his complaint for failure to state a claim.


2
Jett filed a complaint pursuant to 42 U.S.C. Sec. 1983 against the South Dakota Human Services Center, claiming "vandalism" and "medical fraud."    Jett's claims included allegations of his mistreatment while institutionalized and harm caused him by a family with whom he lived as a child.  The family allegedly acted in concert with the appellee agency.


3
We have carefully reviewed Jett's complaint, the original file of the district court, and Jett's brief on appeal.  We agree that Jett has failed to state a claim under section 1983.  Accordingly, we deny Jett's request for appointment of counsel and affirm the district court's dismissal of his complaint.  See 8th Cir. R. 12(a).



1
 The Honorable Richard H. Battey, United States District Judge for the District of South Dakota